 



EXHIBIT 10.83

 

AMENDMENT TO PROMISSORY NOTE

 

AMENDMENT, DATED DECEMBER 5, 2018, TO 7% PROMISSORY NOTE, dated as of December
31, 2017, made by and between Progreen US, Inc., a Delaware corporation (the
“Borrower”) and American Residential Fastigheter AB, a Swedish corporation (the
“Holder”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning assigned to such term in the Original Note.

 

WHEREAS, the Borrower and the Holder are parties to that certain 7% Promissory
Note in the principal amount of $1,427,262, dated December 17, 2015 (the
“Original Note”) issued by Borrower in redemption of the 8,534,625 shares of
Series B Convertible Preferred Stock of Borrower (the “Series B Stock”) held by
the Holder; and

 

WHEREAS, the Series B Stock has not been assigned by the Holder to the Borrower
for cancellation, and on the stock books of Borrower Holder continues to be
shown as the registered owner of the Series B Stock; and

 

WHEREAS, Article I of the Original Note provides that the principal amount of
the Original Note is to be paid in installments on June 30, 2018, December 31,
2018 and June 30, 2018 (the latter date being referred to as the “Maturity
Date”); and

 

WHEREAS, the Borrower and the Holder have agreed cancel the Series B Stock to
complete the redemption of said Stock; to provide for waiver of any past
defaults under the Original Note; that the entire principal amount of the
Original Note shall be due and payable on the June 30, 2019 Maturity Date; and
finally that the Borrower shall provide for payment to the Holder of all amounts
due under the Original Note, as amended by this Agreement, from the proceeds of
the Borrower’s Bridge Financing current in progress; and

 

WHEREAS, in accordance with the terms and conditions of the Original Note, the
Borrower and the Holder hereby approve the amendment of the Original Note as set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:

 

1. By their respective execution of this Agreement, the Borrower and the Holder
agree that Article I, Section 1.1 of the Original Note is hereby amended to read
in its entirety as follows:

 

“All principal and accrued interest shall be paid in full on or before June 30,
2019 (the “Maturity Date”).”

 

 

 





 

  2. The Holder waives all defaults of Borrower, whether resulting from
Borrower’s failure to make principal payments required under the terms of the
Original Note, or otherwise under the Original Note, that may have occurred
prior to the date of this Agreement; provided, that the Holder’s conversion
rights under Section 2.3 of the Original Note upon the occurrence of an Event of
Default (as defined in the Original Note) shall not be affected by this waiver
and shall remain in full force and effect as provided in the Original Note.

 

3. The Holder shall advise Issuer Direct Corporation, the Transfer Agent for the
Series B Stock, that the holder consents to cancellation of the Series B Stock
and the removal of the Series B Stock from the stock records of the Borrower and
has no further claim to the shares of Series B Stock.

 

4. The Borrower agrees to provide for payment to the Holder of all amounts due
under the Original Note, as amended by this Agreement, as of the date of payment
of such amounts, from the proceeds received by Borrower at the closing of the
Borrower’s Bridge Financing currently in progress.

 

5. Except as expressly provided herein, the Original Note shall continue in full
force and effect.

 



  PROGREEN US, INC.         By: /s/ Jan Telander   Name: Jan Telander   Title:
CEO/Chairman         American Residential Fastigheter AB         By: /s/ Michael
Lindstrom   Name: Michael Lindstrom   Title: CEO

 

 

 

 

 

